DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogino (Pub. No.: US 2006/0155175 A1).

Regarding claim 1, Ogino teaches a biological sensor (Fig. 27, sensor 6007), comprising: 
at least two sensors which detect vibration and which are layered (Fig. 27, para [0270], “In the embodiment, description will be given to an example in which the heartbeat of a human body on the seat of a car is detected by using the biological information detecting device according to the invention.”), 
wherein, of the at least two sensors (Fig. 27, first vibration sensor 6008 and second vibration sensor 6010), one is a first sensor used to acquire biological information (para [0271], “The first vibration detecting means 6008 serves to detect the vibration of a living body”), and another is a second sensor used to remove noise (Fig. 30, para [0272]-[0273] and para [0282]. The attenuating means 6009 removes the noise for the second sensor. Fig. 30 shows the sound signal SS2 measured by the second sensor 2010 is lowered than the sound signal SS1 measured by the first sensor caused by the attenuating means).  

Regarding claim 2, Ogino teaches the biological sensor according to claim 1, further comprising: 
a first cushion material which is placed between the first sensor and the second sensor and which attenuates vibration, wherein the first cushion material is layered with the first sensor and the second sensor (Fig. 27).  

Regarding claim 7, Ogino teaches the biological sensor according to claim 1, wherein the first sensor and the second sensor have the same shapes and the same sizes (Fig. 17, the sensors are the same size).  

Regarding claim 9, Ogino teaches a vehicle seat, comprising: 
the biological sensor according to claim 1 (See claim 1),
 wherein the first sensor is placed on a side closer to a living body, and the second sensor is placed on a side farther from the living body (Fig. 28. The first sensor 6008 is positioned closer to the back of the occupant than the second sensor 6010).  

 	Regarding claim 10, Ogino teaches the vehicle seat according to claim 9, further comprising: 
a first cushion material which attenuates vibration and which is placed between the first sensor and the second sensor so as to be layered with the first sensor and the second sensor (Fig. 27, para [0270]-[0273]); and  
a calculation unit that calculates to perform calibration by amplifying the vibration by an amount attenuated by the first cushion material (Fig. 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ogino (Pub. No.: US 2006/0155175 A1) in view of Shima (Pub. No.: US 2002/0018576 A1).

Regarding claim 3, Ogino teaches the biological sensor according to claim 2, wherein the first cushion material is made of elastic sponge (para [0272]) but fails to expressly teach the elastic sponge is made of urethane.
However, in the same field of sound absorbing device, Shima teaches an elastic urethane sponge is used to absorb vibration. See para [0144], “the forward and backward motion of the frame 15 is regulated flexibly by the elastic force of vibration absorbing members 17 and 18 of urethane foam (sponge).”. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ogino’s attenuating means with an urethane sponge to effectively attenuate vibration.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogino (Pub. No.: US 2006/0155175 A1) in view of Ravise (Pub. No.: US 2019/0161157 A1).

Regarding claim 4, Ogino teaches the biological sensor according to claim 2, wherein the first cushion material is elastic sponge (para [0272]) instead of constituted by cones.  
However, in the same field of sound absorbing system, Ravise teaches a sound attenuation panel constituted by cones. See Fig. 1-Fig. 3, para [0064], “The tapered acoustic element 8 comprises, as represented in detail in FIG. 3, a double cone provided with an outer cone 14, in which an inner cone 15 is arranged.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ogino’s attenuating means with a sound attenuation panel constituted by cones to effectively attenuate vibration.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogino (Pub. No.: US 2006/0155175 A1).

Regarding claim 5, Ogino teaches the biological sensor according to claim 1, comprising an attenuating means 6009 to reduce vibration captured by the second vibration sensor 6010 but fails to expressly teach further comprising: 
a third sensor which is used to remove noise, wherein the third sensor is layered with the first sensor and the second sensor, and is on a side of the second sensor which does not face the first sensor.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ogino’s vibration sensor with a third vibration sensor that is similar to the disclosed second vibration second 6010, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 6, Ogino teaches the biological sensor according to claim 2, comprising an vibration attenuating means 6009 to reduce vibration captured by the second vibration sensor 6010 but fails to expressly teach further comprising:
a second cushion material that attenuates vibration, wherein the second cushion material is layered with the first sensor, the second sensor, and the first cushion material, and is on a side of the second sensor which does not face the first sensor.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ogino’s vibration sensor with a second vibration attenuating means that is similar to the disclosed vibration attenuating means 6009, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 8, Ogino teaches the biological sensor according to claim 1, wherein the first sensor and the second sensor are the same size instead of wherein one of the first sensor and the second sensor is larger than another.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ogino’s one of the vibration sensors to be larger than the other, since it has been held that mere change in the size of a component involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZHEN Y WU/Primary Examiner, Art Unit 2685